Citation Nr: 0330931	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  00-02 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel

	


INTRODUCTION

The veteran had active service from January 1943 to June 
1944.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This case was previously before the Board in December 2001.  
At that time the Board reopened and then denied the 
veteran's claim of service connection for a seizure 
disorder.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a December 2002 Order, the 
Court vacated the December 2001 Board decision and remanded 
the case to the Board consistent with a December 2002 Joint 
Motion for Remand and to Stay Proceedings.  The December 
2002 Joint Motion for Remand and to Stay Proceedings 
directed the Board to evaluate whether the duty to notify 
under the Veterans Claims Assistance Act of 2000 (VCAA) had 
been satisfied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).


REMAND

The Board has reviewed the case and it does not appear that 
the veteran has been afforded adequate notice requirements 
pursuant to the VCAA.   It therefore appears at this time 
that notice under the Veterans Claims Assistance Act of 2000 
must be furnished. 

Moreover, additional pertinent evidence was received from 
the veteran in October 2003.  Although the basis for the 
Court's vacate of the prior Board decision was a Joint 
Motion by VA and the veteran's representative citing a lack 
of a showing of compliance with VCAA notice requirements, in 
an October 2003 statement the veteran's representative seems 
to have changed course and is now indicating that the 
veteran wishes to waive VCAA notice as well as preliminary 
RO review of the newly submitted evidence.  However, it is 
important to note that in Winn v. Brown, 8 Vet.App. 510, 514 
(1996), the Court held that  "[N]either the appellant nor VA 
has the authority to modify an order of this Court without 
leave of the Court."  In the absence of such leave by the 
Court, the Board is unable to comply with the veteran's 
waiver of any VCAA deficiency.  

Finally, the Board believes additional review of the matter 
by the RO is required in view of recent judicial decisions 
addressing the legal analysis to be used in cases where a 
disability is not noted on entrance examination.  See 
generally Cotant v. Principi, 17 Vet.App. 116 (2003); Jordan 
v. Principi, U.S. Vet. App. 00-0206 (Sept. 24, 2003); 
VAOGCPREC 3-2003 (July 16, 2003). 

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  
The RO should ensure that the 
appellant has been properly advised 
of,  (a) the information and 
evidence not of record that is 
necessary to substantiate his claim, 
(b) the information and evidence 
that VA will seek to provide, and 
(c) the information and evidence 
that the appellant is expected to 
provide.  The appellant should also 
be advised of the time period for 
submitting new evidence to ensure 
compliance with Paralyzed Veterans 
of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).    

2.  After completion of the above and 
any additional development deemed 
necessary, the RO should then review the 
expanded record, including the 
additional evidence that has been 
submitted by the veteran.  In 
considering the veteran's claim, the RO 
should undertake an analysis in keeping 
with recent judicial decisions and the 
recent opinion by VA's General Counsel 
in Cotant v. Principi, 17 Vet.App. 116 
(2003); Jordan v. Principi, U.S. Vet. 
App. 00-0206 (Sept. 24, 2003); VAOGCPREC 
3-2003 (July 16, 2003).  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



